SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant x Filed by a Party other than the Registrant Check the appropriate box: x Preliminary Proxy statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))). o Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Materials Pursuant to to Section 240.14a-12. UVUMOBILE, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: UVUMOBILE, INC. 2160 Satellite Boulevard Suite130 Duluth, Georgia30097 To All Stockholders of uVuMobile, Inc.: The vote of the holders of record of the Common Stock, par value $0.001 per share (the “Common Stock”), the Series A-1 Convertible Preferred Stock, par value $0.001 per share (the “Series A-1 Preferred Stock”) and the Series B Convertible Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”) (the Series A-1 Preferred Stock, Series B Preferred Stock and the Common Stock are collectively referred to herein as the “Capital Stock”) of uVuMobile, Inc. (the “Company”), at the close of business on January 3, 2008, is requested by the Company’s directors with regard to the following: ● To consider and approve an amendment to the Company's Amended and Restated Certificate of Incorporation, as amended to date, to increase the number of authorized shares of the Company’s Common Stock from 150,000,000 shares to shares (the “Proposal”). Only stockholders of record as of the close of business on January 3, 2008 are entitled to notice of this proxy and to give their proxy with respect to the Proposal. The Proposal is more fully described in the accompanying Proxy Statement, which forms a part of this Notice.We encourage you to read these materials carefully. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU CONSENT TO THE PROPOSAL.PLEASE INDICATE YOUR VOTE EITHER (I) BY TELEPHONE, AS DIRECTED ON THE ENCLOSED PROXY FORM; (II) OVER THE INTERNET, AS DIRECTED ON THE ENCLOSED PROXY FORM; OR (III) BY COMPLETING, SIGNING, AND DATING THE ENCLOSED PROXY FORM AND RETURNING
